Citation Nr: 0407374	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-14 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of 
dorsal and lumbar paravertebral fibromyositis, a currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on periods of active duty from February to 
May 1980 from October 1986 to October 1989.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

The Board notes that during the pendency of the veteran's 
appeal, the criteria for lumbar disabilities were revised.  
The veteran's lumbar disability is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5021 and 5292.  See 38 
C.F.R. Part 4 § 4.71a, Diagnostic Codes 5021-5292 (2003).  
The Schedule for rating disabilities of the spine was again 
revised effective September 26, 2003, including the criteria 
for evaluation of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,454-51,458 (Aug. 27, 2003).  The RO has neither 
notified the veteran of revised rating criteria nor 
adjudicated the veteran's claim pursuant to the recently 
revised criteria for evaluating disabilities of the spine.  
In the Board's opinion, the veteran could be prejudiced as a 
result of the Board deciding the claim under the new criteria 
before the RO has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The Board notes that the veteran last had a VA examination in 
August 2001 and that the rating criteria have also been 
amended since the last examination.  Therefore, the Board 
finds that a current examination is necessary to determine 
the appropriate evaluation for the veteran's lumbar 
disability.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2003). 

A preliminary review of the record also reveals that the 
veteran, in a July 2002 statement, requested a hearing at the 
RO with a Decision Review Officer (DRO).  The veteran has not 
been afforded an opportunity for such a hearing.  See 
38 C.F.R. §§ 3.103(c), 3.2600 (2003).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  As requested in July 2002, schedule 
the veteran for a personal hearing before 
a DRO at the next available opportunity.   

3.  The RO should obtain treatment 
records for the veteran's service-
connected lumbar disability from the VAMC 
in San Juan, Puerto Rico, for the period 
of February 2001 to the present.

4.  The RO should then schedule the 
veteran for a VA examination to show the 
nature and extent of his current service-
connected lumbar disability.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbar disability.  Any 
necessary related studies, including X-
ray studies and range of motion testing 
in degrees, should be done.  The claims 
folder should be made available to the 
examiner.  

5.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
increased evaluation for residuals of 
dorsal and lumbar paravertebral 
fibromyositis to include consideration of 
the old and amended versions of the 
Schedule for rating disabilities of the 
spine under 38 C.F.R. § 4.71a, effective 
from September 26, 2003.  See 68 Fed. 
Reg. 51,454-51,458 (Aug. 27, 2003).  

6.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since May 2003 as well as the substantive 
changes effective from September 26, 2003 
in 38 C.F.R. Part 4 § 4.71a pertaining to 
evaluation of back disabilities.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



